Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 18, 2022

                                     No. 04-22-00441-CV

         IN THE INTEREST OF R.L.W., E.L.W., R.A.W. AND R.L.W., Children

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA01022
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       On August 15, 2022, the court reporter filed a notification of late record, requesting an
extension of time. On August 17, 2022, this court dismissed this case for lack of jurisdiction.
We therefore DENY the request as MOOT.

       It is so ORDERED on August 18, 2022.

                                                          PER CURIAM

       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT